DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "nearly the same diameter" in claim 1 is a relative term which renders the claim indefinite.  The term "nearly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed apparatus is intended to disinfect areas not inhabited by humans or animals while the prior art apparatus of Aoyagi and Bryson are intended for use in areas occupied by humans.  Thus, the claimed apparatus has a completely different function and it would not have been obvious to have modified the apparatus to have a circular opening and circular fan.  The In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  Therefore, the intent of the claimed invention to be used in unoccupied areas does not distinguish over the prior art, and it is further noted that the claims are not limited to such an intended use.  Further, Applicant has not presented why a circular opening and circular fan would result in a new or unexpectedly better result.  Thus, the use of a circular fan and circular opening are merely viewed to be an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Applicant argues that Bryson is directed to a small portable vaporizing system for improving the quality of the air where the system includes multiple air flow control mechanisms that limit ant control the flow of air such as air baffles which are not required by the Applicant’s invention.  The Examiner has fully considered the argument but has not found it to be persuasive.  It is noted that the instant claims use the open-ended transitional phrase of “comprising.”  Therefore, additional unrecited elements, such as the air control structures of Bryson, are not excluded.
Applicant argues that it would not have been obvious to one of ordinary skill to have included a pour spout or drain as part of an opening in the front of the housing and the prior art does not disclose a single indentation that functions as a pour spout. The Examiner has fully considered the argument but has not found it to be persuasive.  It is noted that the claims are directed to a device.  Therefore, the Examiner does not have to show that it would have been obvious to have used the indentation that can function as a pour spout for pouring liquid from the housing, but rather that the indentation structure is capable of being used as a pour spout.  As a crimped end of tubing includes indentations, and there would be no reason as to why liquid would be unable to be poured from the indentations formed by the crimping, it is viewed that the limitation of “an indentation that functions as a pour spout that allows for directed flow of liquid from an interior of the housing” is met by a crimped tube as each individual crimp In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  It is viewed that Applicant has not provided objective evidence to the contrary.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Further, as the claims use the open-ended transitional phrase of “comprising,” the limitation of “a single indentation” does not exclude additional indentations from being present.  Thus, the crimped structure of the prior art still meets the limitation of “a single indentation that functions as a pour spout” as all the indentations are capable of functioning as a pour spout.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson et al. (US 5,328,646; hereinafter “Bryson”) in view of Aoyagi (US 6363734) and Martens et al. (US 4583686; hereinafter “Martens”).
In regard to claims 1-8 and 12-17, Bryson discloses an air flow control system with a replaceable cartridge for dispensing a vapor from a liquid stored in the canister.  The system includes a flow-through design having a housing (combination of the chassis 11, front end cover 12 and rear end cover 13) 
Bryson is silent to wherein the front end cover has a circular shaped opening therein and wherein the fan is a circular fan having nearly a same diameter as the circular opening, or fits within the circular opening, in the front of the housing wherein the circular fan is positioned.  However, the limitations merely amount to an obvious engineering design as the change in form or shape are without any new or unexpected results. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  It would have been obvious to one of ordinary skill in the art to have provided Bryson with a circular opening and circular fan with the claimed relative diameters as such would not produce any new or unexpected results and, as such, is merely an obvious engineering design.
Bryson is further silent in regard to at least one removable tray having a plurality of compartments contained therein capable of retaining one or more chemicals for generating chlorine dioxide.  
Aoyagi discloses a housing (outer walls of system 1) having a front with two openings (defined by grill 28 and air inlet 20) therethrough and a back of the housing (opposite side of housing as depicted 
Martens discloses a package 10 for dispensing volatile liquids.  The package is in the form of a tray which has a plurality of compartments (cover member 24 having cross members 26 which form openings 28) contained therein wherein the compartments are suspended above a bottom of the tray and each of the plurality of compartments have an open top and an open bottom (see Figures 1 and 2).  The package further comprises an open area (enclosure 12 for volatile liquid 20) that is separate from the plurality of compartments and is larger than each individual compartment.  The package further comprises a lid (film 16) and a handle (gripping end 40 of leader 34).  Martens teaches that the package can be used for dispensing volatile air-treating compositions, such as insecticides.  See Figures 1-4 and col. 3, line 18 through col. 4, line 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the chemical container cartridge of Aoyagi for the cartridge of Bryson for the purpose of dispensing chlorine dioxide gas from the device to deliver a deodorization effect.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 
In regard to claims 9 and 18, Bryson is silent in regard to a handle on the top of the housing.  
It is viewed to be within the ambit of one of ordinary skill in the art to have added a handle to the top of the housing of the system for the purpose of allowing for transportation of the apparatus without the creation of any new or unexpected result.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson in view of Aoyagi, Martens and Meserole (US 4,099,747).
Bryson does not explicitly disclose wherein the opening in the front of the housing includes a single indentation that functions as a pour spout.  
Aoyagi discloses that the apparatus can be connected to an air duct and that the system can be a central air conditioner which is necessarily connected to ductwork.  See col. 2, lines 49-52 and col. 5, lines 28-32.  
Meserole discloses circular air ducts which have male connectors (portion 12) having indentations (ribs 16 which are crimped) which enable connection to a female connector of another piece of ductwork by reducing the dimensions of the ductwork.  See Figure 1 and col. 2, lines 13-34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the male connector portion of the ductwork of Meserole for the air outlet of the above combined invention for the purpose of providing an air outlet with a shape that allows for connection to air ductwork as necessary for a central air conditioner such that the In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774